ICJ_087_MaritimeDelimitation_QAT_BHR_1994-07-01_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR r. BAHRAIN)

JURISDICTION AND ADMISSIBILITY

JUDGMENT OF 1 JULY 1994

1994

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

COMPETENCE ET RECEVABILITE

ARRÊT DU JIE® JUILLET 1994
Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Jurisdiction and Admissibility, Judgment,
LCJ. Reports 1994, p. 112

Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, compétence et recevabilité, arrêt,
CLS. Recueil 1994, p. 112

 

Sales number
ISSN 0074-444] N° de vente: 65 1
ISBN 92-1-070716-9

 

 

 
1 JULY 1994

JUDGMENT

MARITIME DELIMITATION AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR r. BAHRAIN)

JURISDICTION AND ADMISSIBILITY

DELIMITATION MARITIME ET QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

COMPÉTENCE ET RECEVABILITÉ

IER JUILLET 1994

ARRÊT
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1994 1994
[° juillet
Rôle général
1°" juillet 1994 n° 87

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

COMPETENCE ET RECEVABILITE

Compétence de la Cour — Nature juridique des textes invoqués pour fonder
la compétence — Echanges de lettres de 1987 et « procès-verbal » de 1990 créant
pour les Parties des droits et des obligations en droit international et constituant
de ce fait des accords internationaux.

Intentions des signataires du texte — Conduite ultérieure des Parties.

Formule impliquant que l'ensemble du différend serait soumis à la Cour
— Requête comprenant seulement certains des éléments du différend.

Occasion donnée aux Parties par la Cour de lui soumettre l'ensemble du dif-
férend — Soumission soit par démarche conjointe, soit par démarches indivi-
duelles.

ARRÊT

Présents: M. Bepsaoul, Président: M. SCHWEBEL, Vice-Président; M. Opa,
sir Robert JENNINGS, MM. Tarassov, GUILLAUME, SHAHABUDDEEN,
AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, Koroma, juges: MM. Va.ticos, Rupa, juges ad hoc;
M. VALENCIA-OsPiNA, Greffier.

En l'affaire de la délimitation maritime et des questions territoriales entre
Qatar et Bahreïn,

entre

l'Etat de Qatar,
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 113

représenté par

S. Exc. M. Najeeb Al-Nauimi, ministre conseiller juridique,

comme agent et conseil:

M. Adel Sherbini, expert juridique,

M. Sami Abushaikha, expert juridique,

comme conseillers juridiques ;

M. Jean-Pierre Quéneudec, professeur de droit international à l'Université de
Paris I,

M. Jean Salmon, professeur à l’Université libre de Bruxelles,

M. R. K. P. Shankardass, Senior Advocate à la Cour suprême de l'Inde,
ancien président de l'Association internationale du barreau,

sir Ian Sinclair, K.C.M.G., Q.C. Barrister at Law, membre de l'Institut de
droit international,

sir Francis Vallat, G.B.E., K.C.M.G., Q.C. professeur émérite de droit inter-
national à l'Université de Londres,

comme conseils et avocats;

M. Richard Meese, avocat, associé du cabinet Frere Cholmeley, Paris,

M'ie Nanette E. Pilkington, avocat. cabinet Frere Cholmeley, Paris,

M. David S. Sellers, Solicitor, cabinet Frere Cholmeley, Paris,

et

l'Etat de Bahreïn,
représenté par

S. Exc. M. Hussein Mohammed Al Baharna, ministre d'Etat chargé des
affaires juridiques, Barrister at Law, membre de la Commission du droit
international de l'Organisation des Nations Unies,

comme agent et conseil;

M. Derek W. Bowett, C.B.E., Q.C., F.B.A., professeur émérite, ancien titu-
laire de la chaire Whewell à l'Université de Cambridge,

M. Keith Highet, membre des barreaux du district de Columbia et de
New York,

+ M. Eduardo Jiménez de Aréchaga, professeur de droit international a la
faculté de droit de l'Université catholique de Montevideo, Uruguay,

M. Elihu Lauterpacht, C.B.E., Q.C., professeur honoraire de droit interna-
tional et directeur du Research Centre for International Law de l'Univer-
sité de Cambridge: membre de l’Institut de droit international,

M. Prosper Weil, professeur émérite à l’Université de droit, d'économie et de
sciences sociales de Paris,

comme conseils et avocats:

M. Donald W. Jones, Solicitor, cabinet Trowers et Hamlins. Londres,

M. John H. A. McHugo, Solicitor, cabinet Trowers et Hamlins. Londres,

M. David Biggerstaff, Solicitor, cabinet Trowers et Hamlins, Londres,

comme conseils,

La Cour,
ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 114

1. Le 8 juillet 1991, le ministre des affaires étrangères de l'Etat de Qatar
(dénommé ci-après « Qatar») a déposé au Greffe de la Cour une requête intro-
duisant une instance contre l'Etat de Bahreïn (dénommé ci-après «Bahreïn »)
au sujet de certains différends entre les deux Etats relatifs à la souveraineté sur
les îles Hawar. aux droits souverains sur les hauts-fonds de Dibal et de Qit’at
Jaradah. et à la délimitation des zones maritimes entre les deux Etats.

2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, la
requête a été immédiatement communiquée par le Greffier au Gouvernement
de Bahreïn: conformément au paragraphe 3 du même article, le Greffier en a
informé tous les autres Etats admis à ester devant la Cour.

3. Dans sa requête, Qatar fondait la compétence de la Cour sur deux accords
que les Parties auraient conclus en décembre 1987 et en décembre 1990, respec-
tivement: selon le demandeur, l'objet et la portée de l'engagement ainsi pris en
ce qui concerne la compétence de la Cour étaient déterminés par une formule
proposée à Qatar par Bahreïn le 26 octobre 1988 et acceptée par Qatar en
décembre 1990.

4. Par lettres adressées au Greffier de la Cour le 14 juillet 1991 et le
18 août 1991, Bahreïn a contesté la base de compétence invoquée par Qatar.
Au cours d'une réunion que le Président de la Cour a tenue avec les représen-
tants des Parties le 2 octobre 1991, il a été convenu qu'il serait statué séparé-
ment, avant toute procédure sur le fond, sur les questions de compétence et de
recevabilité.

5. Par une ordonnance en date du 11 octobre 1991. le Président de la Cour,
se référant à cette réunion, a considéré qu'il était nécessaire que la Cour flit
informée de tous les moyens de fait et de droit sur lesquels les Parties se fon-
daient au sujet de ces questions; le Président, après avoir consulté les Parties en
vertu de l’article 31 du Règlement, et compte tenu de l'accord intervenu entre
elles au sujet de la procédure. a décidé que les pièces de la procédure écrite por-
teraient d'abord sur la question de Ja compétence de la Cour pour connaître du
différend et sur celle de la recevabilité de la requête.

6. Par cette même ordonnance, le Président a fixé au 10 février 1992 la date
d'expiration du délai pour fe dépôt du mémoire de Qatar et au F1 juin 1992 la
date d'expiration du délai pour le dépôt du contre-mémoire de Bahreïn sur les
questions de compétence et de recevabilité; ces pièces ont été dûment déposées
dans les délais ainsi fixés. Par ordonnance en date du 26 juin 1992. la Cour,
considérant que la présentation d'autres pièces de procédure par les Parties
était nécessaire, a prescrit la présentation d’une réplique de Qatar et d’une
duplique de Bahreïn sur les questions de compétence et de recevabilité, et a fixé
respectivement au 28 septembre 1992 et au 29 décembre 1992 les dates d’expi-
ration des délais pour le dépôt de ces pièces; celles-ci ont été dûment déposées
dans les délais ainsi fixés.

7. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d'elles a procédé, dans l'exercice du droit que lui confère le para-
graphe 3 de l’article 31 du Statut, à la désignation d'un juge ad hoc pour sié-
ger en l'affaire: Bahreïn a désigné M. Nicolas Valticos, et Qatar M. José Maria
Ruda.

8. Au cours d’une réunion tenue avec le Greffier le 8 janvier 1993, les agents
des deux Parties ont déclaré que leurs gouvernements respectifs étaient conve-
nus qu'aucune d’elles ne ferait entendre de témoins ou d’experts à l'audience.

6
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 115

Cet accord a été confirmé au Greffier par une lettre de Pagent de Qatar du
20 novembre 1993 et une lettre de l'agent de Bahreïn du 23 novembre 1993.

9. Par une lettre adressée au Greffier le 11 janvier 1994, l'agent de Bahreïn,
se référant à l'article 56 du Règlement, a soumis certains documents que son
gouvernement désirait produire et mentionner au cours de la procédure orale.
Des copies en ont été communiquées à l'agent de Qatar qui, par une lettre en
date du 10 février 1994, a indiqué que son gouvernement ne s’opposait pas a la
production des documents soumis par Bahrein, se réservait le droit de présenter
des observations à leur sujet et soumettait des documents en vertu du para-
graphe 3 de l'article 56 du Règlement. Des copies de ces derniers ont été com-
muniquées à l'agent de Bahreïn.

10. Conformément au paragraphe 2 de l’article 53 du Règlement. la Cour.
après s'être renseignée auprès des Parties. a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à ouverture de la procédure orale.

11. Au cours d'audiences publiques tenues entre le 28 février et le
11 mars 1994. la Cour a entendu les exposés oraux qu'ont prononcés devant
elle:

Pour Qatar: S. Exc. M. Najeeb AI-Nauimi, agent.
sir Ian Sinclair, Q.C..
M. R. K. P. Shankardass,
M. Jean Salmon,
M. Jean-Pierre Quéneudec,
sir Francis Vallat, Q.C.
Pour Bahrein: S. Exc. M. Hussein Mohammed Al Baharna, agent.
M. Derek W. Bowett, Q.C.
M. Elihu Lauterpacht, Q.C.,
M. Eduardo Jiménez de Aréchaga,
M. Prosper Weil,
M. Keith Highet.

12. A l'audience, des questions ont été posées aux deux Parties par un membre
de la Cour. Il y a été répondu par écrit après la clôture de la procédure orale
conformément au paragraphe 4 de l'article 61 et à l’article 72 du Règlement
de la Cour. et chacune des Parties a présenté des observations écrites sur la
réponse fournie par l’autre.

13. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
tées par les Parties:

Au nom de Qatar,

dans le mémoire et la réplique:
«l'Etat de Qatar prie respectueusement la Cour de dire et juger, rejetant
toutes revendications et conclusions contraires, que:

La Cour a compétence pour statuer sur le différend qui lui a été soumis
dans la requête déposée par Qatar le 8 juillet 1991 et que la requête de
Qatar est recevable. »

Au nom de Bahreïn,
dans le contre-mémoire et la duplique:

«L'Etat de Bahreïn prie respectueusement la Cour de dire et juger. reje-
tant toutes revendications et conclusions contraires, qu'elle n'a pas com-

7
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET) 116

pétence pour statuer sur le différend qui lui a été soumis dans fa requête
déposée par Qatar le 8 juillet 1991.»

14. A l'audience, les Parties ont présenté des conclusions identiques à celles
qu'elles avaient présentées au cours de la procédure écrite.

* Ok

15. Le différend entre Bahreïn et Qatar a une longue histoire qu'il
n'est pas nécessaire de rappeler à ce stade. En revanche, il paraît utile de
résumer les circonstances dans lesquelles une solution à ce différend a été
recherchée au cours des deux dernières décennies.

16. Cette recherche a été opérée dans le cadre d'une médiation, parfois
qualifiée de «bons offices», menée à partir de 1976 par le roi d'Arabie
saoudite avec l'accord des émirs de Bahreïn et de Qatar. Le premier résul-
tat de cette médiation fut l'approbation d’un ensemble de «principes
pour un cadre de règlement» lors d'une réunion tripartite tenue en mars
1983.

Le premier principe précisait que:

«Toutes les questions en litige entre les deux Etats au sujet de la
souveraineté sur les îles, des frontières maritimes et des eaux territo-
riales doivent être considérées comme des questions complémen-
taires formant un tout indivisible qui doit faire l'objet d’un règle-
ment d'ensemble. »

Les deuxième et troisième principes tendaient au maintien du statu quo
et d’un climat de confiance entre les Parties. Le troisième principe pré-
voyait en outre l'engagement de celles-ci «à ne soumettre le différend a
aucune organisation internationale».

En application du quatrième principe était constituée une commission
tripartite chargée de rechercher au fond des solutions acceptables par les
deux Parties.

Enfin, selon le cinquième principe:

«Au cas où les négociations visées par le quatrième principe ne
permettraient pas d'aboutir à un accord sur une ou plusieurs des
questions en litige susmentionnées, les gouvernements des deux pays
s’attacheront, en consultation avec le Gouvernement de l'Arabie
saoudite, à déterminer les meilleurs moyens de régler ladite ou les-
dites questions, sur la base des dispositions du droit international.
La décision que prendra l'instance choisie d’un commun accord à
cette fin sera définitive et obligatoire.»

17. Aucun progrès ne fut réalisé dans la solution du différend au cours
des années qui suivirent. Le roi d'Arabie saoudite adressa alors aux émirs
de Qatar et de Bahreïn des lettres rédigées en termes identiques, datées du
19 décembre 1987, dans lesquelles il formulait de nouvelles propositions.
Ces dernières furent acceptées par lettres des deux chefs d’Etat datées res-
pectivement des 21 et 26 décembre 1987. Les propositions saoudiennes
ainsi agréées comportaient quatre points.
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 117

Selon le premier:

«Toutes les questions en litige seront soumises à [a Cour interna-
tionale de Justice, à La Haye, pour qu’elle rende une décision défi-
nitive et obligatoire pour les deux parties, qui devront en exécuter les
dispositions. »

Le deuxième point tendait une nouvelle fois au maintien du statu quo.

En vertu du troisième était formée une commission composée de repré-
sentants des Etats de Bahreïn et de Qatar et du Royaume d'Arabie saou-
dite; cette commission était constituée

«en vue d’entrer en rapport avec la Cour internationale de Justice et
d'accomplir les formalités requises pour que le différend soit soumis
à la Cour conformément à son Règlement et à ce qu’elle prescrira,
afin que la Cour puisse rendre une décision définitive et obligatoire
pour les deux parties».

Enfin, d'après le quatrième point, le Royaume d'Arabie saoudite devait
continuer «d'exercer ses bons offices pour assurer la mise en œuvre des
présentes dispositions ».

Le 21 décembre 1987 était en outre publiée une déclaration saoudienne
dont les termes furent approuvés par les deux Parties. Cette déclaration
précisait que Bahreïn et Qatar acceptaient

«que la question soit soumise à l'arbitrage, en application des prin-
cipes énoncés dans le cadre de règlement qui a été fixé par accord des
deux Etats frères, en particulier le cinquième principe»

retenu en 1983, dont les termes étaient rappelés. La déclaration ajoutait
que «conformément aux cinq principes», il était convenu de constituer
une commission tripartite dont la tâche était décrite dans les termes
mêmes des échanges de lettres de décembre 1987.

18. Cette commission tripartite tint une réunion préliminaire à Riyadh
en décembre 1987. Qatar présenta alors un projet de lettre commune à la
Cour envisageant expressément, entre autres, la rédaction d'un compro-
mis. Bahreïn proposa un accord de caractère procédural concernant
l’organisation et le fonctionnement de la commission.

Puis celle-ci tint sa première réunion officielle le 17 janvier 1988.
Bahreïn déposa alors une version revisée de son projet, précisant expres-
sément que la commission était constituée dans le but de conclure un
compromis. Après discussion, il fut convenu que chaque Partie présente-
rait un projet de compromis.

Divers projets furent ensuite présentés à la commission par Bahreïn et
Qatar, mais aucun accord ne put intervenir lors des quatre premières réu-
nions. Puis, le 26 octobre 1988. à la suite d’une initiative de l'Arabie
saoudite, le prince héritier de Bahreïn, lors d’une visite à Qatar, transmit
au prince héritier de Qatar un texte (qualifié ensuite de «formule bahreï-
nite») se lisant comme suit:
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 118

« Question

Les parties prient la Cour de trancher toute question relative à un
droit territorial ou à tout autre titre ou intérêt qui peut faire l’objet
d'un différend entre elles: et de tracer une limite maritime unique
entre leurs zones maritimes respectives, comprenant les fonds marins,
le sous-sol et les eaux surjacentes. »

Lors de la cinquième réunion de la commission, le 15 novembre 1988,
le représentant de l’Arabie saoudite lança un appel aux Parties pour que
celles-ci parviennent à un accord et précisa que

«le jour de l’ouverture de la réunion au sommet du Conseil de coo-
pération [des Etats arabes du Golfe, en décembre 1988,] marquera la
fin de la mission de la commission, qu’elle ait ou non réussi à réaliser
ce qu'on attendait d'elle».

La commission tint sa sixième réunion les 6 et 7 décembre 1988. Qatar
proposa alors un nouveau libellé du texte soumis par Bahreïn. I] proposa
en outre

«qu'il y ait deux annexes à l’accord à soumettre à la Cour, l'une
émanant de Qatar et l’autre de Bahreïn. Chaque Etat définirait dans
son annexe les points en litige qu'il souhaite porter devant la Cour.»

Bahreïn déclara qu'il étudierait ces propositions.
La commission tripartite procéda par ailleurs à une discussion

«en vue de définir de façon exhaustive les questions qui seraient sou-
mises à la Cour, à savoir:

Les îles Hawar, y compris l'île de Janan;

Fasht al Dibal et Qit’at Jaradah;

Les lignes de base archipélagiques;

Zubarah;

Les zones désignées pour la péche des perles et pour la péche des
poissons et toutes autres questions liées aux limites maritimes.»

nELDT

Les deux Parties convinrent en principe des points ainsi mention-
nés, mais Qatar précisa qu’il ne pourrait accepter de faire figurer la ques-
tion de Zubarah sur cette liste que «s'il s'agissait de droits privés» et non
de souveraineté sur Zubarah. Bahreïn répondit qu'il avait l'intention de
faire valoir ses revendications devant la Cour sur ce point «sans aucune
limitation».

Le médiateur sacudien considéra que la mission de la commission tri-
partite devait prendre fin avec cette sixième réunion. De fait, la commis-
sion ne s'est plus réunie.

19. L'affaire revint en discussion deux ans plus tard, à l’occasion de la
réunion annuelle du Conseil de coopération des Etats arabes du Golfe
qui se tint en décembre 1990 à Doha. Qatar fit alors connaître qu'il était
prêt à accepter la formule bahreinite. Puis, à l'issue de la réunion, les

10
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 119

ministres des affaires étrangères de Bahreïn, de Qatar et d'Arabie saou-

dite

signèrent un procès-verbal constatant que, «dans le cadre des bons

offices du roi Fahd Ben Abdul Aziz», des consultations concernant le dif-
férend existant entre Bahreïn et Qatar avaient eu lieu entre les ministres
des affaires étrangères de ces deux Etats en présence du ministre des
affaires étrangères d'Arabie saoudite.

Ce procès-verbal a été rédigé en arabe; les traductions en anglais four-

nies
çais

par les Parties divergent sur certains points. La traduction en fran-
du texte anglais fourni par Qatar est la suivante:

[Traduction du Greffe]
«A a été convenu de ce qui suit:

1) réaffirmer ce dont les deux parties étaient convenues précédem-
ment;

2} poursuivre les bons offices exercés entre les deux pays par le
Serviteur des deux Lieux saints, le roi Fahd Ben Abdul Aziz, jus-
qu'au mois de chawwal 1411 de Vhégire, correspondant au mois
de mai de l’année 1991. A l'expiration de ce délai, les parties pour-
ront soumettre la question a la Cour internationale de Justice con-
formément à la formule bahreinite, qui a été acceptée par Qatar, et a
la procédure qui en résulte. Les bons offices de l’Arabie saoudite se
poursuivront pendant que la question sera soumise à l’arbitrage;

3) si l'on parvient à une solution fraternelle acceptable par les
deux parties, l'affaire sera retirée de l'arbitrage.»

La traduction en français du texte anglais fourni par Bahreïn se lit comme

suit:

{Traduction du Greffe}
«Il a été convenu de ce qui suit:

1. Réaffirmer ce dont les deux parties étaient convenues précé-
demment.

2. Les bons offices du Serviteur des deux Lieux saints, le roi Fahd
b. Abdul Aziz, se poursuivront entre les deux pays jusqu'au mois de
chawwal 1411 de Phégire, correspondant à mai 1991. Les deux par-
ties pourront, à l'expiration de ce délai, soumettre la question à la
Cour internationale de Justice conformément à la formule bahreï-
nite, que l'Etat de Qatar a acceptée, et aux procédures qui en dé-
coulent. Les bons offices du Royaume de l'Arabie saoudite se pour-
suivront pendant que la question sera soumise à l'arbitrage.

3. Si l'on parvient à une solution fraternelle acceptable par les
deux parties, l'affaire sera retirée de l'arbitrage.»

20. Les bons offices du roi Fahd n'aboutirent pas dans le délai ainsi
fixé et Qatar, le 8 juillet 1991, introduisit devant la Cour une instance
contre Bahreïn

«au sujet de certains différends existant entre eux relativement à la

Il
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 120

souveraineté sur les îles Hawar, aux droits souverains sur les hauts-
fonds de Dibal et de Qit’at Jaradah et à la délimitation des zones
maritimes entre les deux Etats».

Selon Qatar, les deux Etats:

«se sont l'un et l’autre expressément engagés, dans leurs accords de
décembre 1987 ... et de décembre 1990 ..., à soumettre leurs diffé-
rends a la Cour».

Les deux Parties ayant «donné leur consentement par les accords inter-
nationaux susvisés», Qatar considère que la Cour est en mesure «d’exer-
cer sa compétence pour se prononcer sur ces différends» et par voie de
conséquence sur sa requéte.

Bahreïn soutient au contraire que le procès-verbal de 1990 ne constitue
pas un instrument juridiquement contraignant. I] ajoute qu’en tout état
de cause les dispositions combinées des échanges de lettres de 1987 et du
procès-verbal de 1990 ne permettaient pas à Qatar de saisir unilatérale-
ment la Cour. A cet effet Bahreïn souligne que, dans une première ver-
sion, le procès-verbal de 1990 donnait à «l’une ou l’autre des deux par-
ties» le droit de saisir la Cour et que, sur ses instances, ce texte a été
modifié pour ne permettre une telle saisine que par «les deux parties».
Bahreïn en déduit que la Cour n'est pas compétente pour connaître de la
requête de Qatar.

*
* *

21. La Cour s’interrogera en premier lieu sur la nature des textes invo-
qués par Qatar, puis elle entamera l'analyse de leur contenu.

22. Les Parties sont d'accord pour considérer les échanges de lettres de
décembre 1987 comme constituant un accord international ayant force
obligatoire dans leurs relations mutuelles. Bahrein soutient en revanche
que le procès-verbal du 25 décembre 1990 n'est qu'un simple compte
rendu de négociation, analogue aux procès-verbaux de la commission tri-
partite, qu'il n'a par suite pas valeur d'accord international et qu'il ne
saurait dès lors fournir de base à la compétence de la Cour.

23. La Cour observera en premier lieu qu'un accord international peut
prendre des formes variées et se présenter sous des dénominations di-
verses. Le paragraphe | a) de l’article 2 de la convention de Vienne sur le
droit des traités du 23 mai 1969 dispose qu'aux fins de cette convention

«l'expression «traité» s'entend d’un accord international conclu par
écrit entre Etats et régi par le droit international, qu’il soit consigné
dans un instrument unique ou dans deux ou plusieurs instruments
connexes. et quelle que soit sa dénomination particulière».

Par ailleurs, comme la Cour la noté dans le cas d’un communiqué
conjoint,

«il n'existe pas de règle de droit international interdisant qu'un

12
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 121

communiqué conjoint constitue un accord international destiné à
soumettre un différend à l’arbitrage ou au règlement judiciaire»
(Plateau continental de la mer Egée, arrêt, C.J. Recueil 1978,
p. 39. par. 96).

En vue de déterminer si un tel accord a été conclu, «la Cour doit tenir
compte avant tout des termes employés et des circonstances dans les-
quelles le communiqué a été élaboré» (ibid. j.

24. Le procès-verbal de 1990 vise les consultations menées entre les
deux ministres des affaires étrangères de Bahreïn et de Qatar en présence
du ministre des affaires étrangères d'Arabie saoudite, Il énonce ensuite ce
dont il a été «convenu» entre les Parties. Il réaffirme en son paragraphe |
les engagements antérieurement souscrits (ce qui couvre à tout le moins
Paccord constitué par les échanges de lettres de décembre 1987). II dis-
pose en son paragraphe 2 que le roi d'Arabie saoudite poursuivra ses
bons offices jusqu'en mai 1991, et exclut qu'auparavant le différend soit
soumis à la Cour. Il traite des conditions dans lesquelles le différend
pourra ultérieurement être porté devant la Cour. Puis il note l’accepta-
tion par Qatar de la formule bahreïnite. Il dispose que les bons offices de
l'Arabie saoudite se poursuivront pendant que l'affaire sera pendante
devant la Cour et ajoute que, si un compromis est alors trouvé, l'affaire
sera retirée du rôle de la Cour.

25. Le procès-verbal de 1990 comporte donc le rappel d'obligations
passées : il confie au roi Fahd le soin de tenter de trouver une solution au
différend dans un délai de six mois; il traite enfin des conditions dans
lesquelles la Cour pourra être saisie après mai 1991.

Ainsi, et contrairement à ce que soutient Bahreïn, cet instrument n'est
pas un simple compte rendu de réunion, analogue à ceux établis dans le
cadre de la commission tripartite. I] ne se borne pas à relater des discus-
sions et à résumer des points d’accord et de désaccord. Il énumère les
engagements auxquels les Parties ont consenti. Il crée ainsi pour les Par-
ties des droits et des obligations en droit international. If constitue un
accord international.

26. Bahrein fait cependant valoir que les signataires du procés-verbal
n'ont jamais eu l'intention de conclure un accord de cette nature. Il pro-
duit à cet effet une déclaration de son ministre des affaires étrangères,
datée du 21 mat 1992, par laquelle l'intéressé précise: «à aucun moment
je n’ai estimé qu'en signant le procès-verbal j’engageais Bahreïn par un
accord obligatoire en droit». Le ministre ajoute que, selon la Constitu-
tion de Bahreïn, les «traités «relatifs au territoire de l'Etat» ne peuvent
entrer en vigueur qu'après avoir été effectivement adoptés comme des
lois». [1 indique qu'il n'aurait dès lors pas eu qualité pour signer un
accord international prenant effet à la signature. Conscient de cette situa-
tion, il aurait été prêt à souscrire à une déclaration consignant une
entente politique, mais non à un accord juridiquement contraignant.

27. La Cour n’estime pas nécessaire de s'interroger sur ce qu'ont pu

13
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 122

être les intentions du ministre des affaires étrangères de Bahreïn, comme
d’ailleurs celles du ministre des affaires étrangères de Qatar. En effet, les
deux ministres ont signé un texte consignant des engagements acceptés
par leurs gouvernements, et dont certains devaient recevoir immédiate-
ment application. Ayant signé un tel texte, le ministre des affaires étran-
gères de Bahreïn ne saurait soutenir ultérieurement qu'il n’entendait
souscrire qu'à une «déclaration consignant une entente politique», et non
à un accord international.

28. Bahreïn conteste cependant encore qu’un accord international ait
été conclu, en développant une autre argumentation. Selon lui, la con-
duite ultérieure des Parties démontrerait qu'elles n’ont jamais considéré le
procès-verbal de 1990 comme un accord de cette nature. Telle aurait été
non seulement la position de Bahreïn, mais encore celle de Qatar. Bahreïn
expose en effet que Qatar a attendu juin 1991 pour demander au Secré-
tariat de l'Organisation des Nations Unies d'enregistrer le procès-verbal de
décembre 1990 par application de l’article 102 de la Charte, enregistre-
ment auquel Bahreïn a d’ailleurs fait objection. Bahreïn ajoute que, con-
trairement aux prescriptions de l’article 17 du pacte de la Ligue des Etats
arabes, Qatar n’a pas déposé le procès-verbal de 1990 au Secrétariat géné-
ral de celle-ci: et qu'il n'a pas davantage suivi les procédures requises
par sa propre Constitution pour la conclusion des traités. Ce comporte-
ment établirait que Qatar, comme Bahreïn, n’a jamais considéré le procès-
verbal de 1990 comme un accord international.

29. La Cour observera qu'un traité ou accord international non enre-
gistré auprès du Secrétariat de l'Organisation des Nations Unies ne peut,
selon les dispositions de l'article 102 de la Charte, être invoqué par les
parties devant un organe de l'Organisation des Nations Unies. Le défaut
d'enregistrement ou l'enregistrement tardif est en revanche sans consé-
quence sur la validité même de l'accord. qui n’en lie pas moins les parties.
Dès lors la Cour ne saurait déduire de la circonstance que Qatar ait sol-
licité l'enregistrement du procès-verbal de 1990 six mois seulement après
sa signature que cet Etat considérait, en décembre 1990, ledit procès-verbal
comme ne constituant pas un accord international. La même conclusion
s'impose s'agissant du défaut d'enregistrement de l'instrument au Secré-
tariat général de la Ligue des Etats arabes. La Cour ne trouve par ailleurs
pas d’élément au dossier qui lui permettrait de déduire de la méconnais-
sance éventuelle par Qatar de ses règles constitutionnelles relatives à la
conclusion des traités que celui-ci n'avait pas l'intention de conclure ou ne
considérait pas avoir conclu un instrument de cette nature; et une telle
intention, même si elle était établie, ne saurait prévaloir sur les termes
mêmes de l'instrument concerné. Dès lors l'argumentation de Bahreïn sur
ces points ne peut davantage être acceptée.

30. La Cour arrive à la conclusion que le procès-verbal du 25 décembre
1990, comme les échanges de lettres de décembre 1987, constitue un ac-
cord international créant des droits et des obligations pour les Parties.

*
* *
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET) 123

31. Abordant maintenant l’analyse du contenu de ces textes, ainsi que
des droits et des obligations qu'ils engendrent, la Cour observera en pre-
mier lieu que, par les échanges de lettres de décembre 1987 cités au para-
graphe 17 ci-dessus, Bahreïn et Qatar sont convenus que:

«Toutes les questions en litige seront soumises à la Cour interna-
tionale de Justice, à La Haye, pour qu'elle rende une décision défi-
nitive et obligatoire pour les deux parties, qui devront en exécuter les
dispositions. »

Les mêmes échanges de lettres constituaient une commission tripar-
tite

«en vue d’entrer en rapport avec la Cour internationale de Justice et
d'accomplir les formalités requises pour que le différend soit soumis
à la Cour».

Les Parties avaient ainsi pris l'engagement de soumettre toutes les ques-
tions en litige à la Cour et de déterminer, avec l’aide de l'Arabie saoudite,
les formes dans lesquelles la Cour devait être saisie conformément à l’en-
gagement ainsi souscrit.

32. La détermination des «questions en litige» fit l’objet de longues
négociations au sein de la commission tripartite. Celles-ci n’aboutirent
pas en 1988 et la question ne fut réglée que par le procès-verbal de dé-
cembre 1990. Celui-ci a pris note du fait que Qatar a en définitive accepté
la formule bahreïnite. Ainsi, les deux Parties ont accepté que la Cour, une
fois saisie, tranche «toute question relative à un droit territorial ou à tout
autre titre ou intérêt qui peut faire l’objet d'un différend entre [les Par-
ties]»; et trace «une limite maritime unique entre leurs zones maritimes
respectives, comprenant les fonds marins, le sous-sol et les eaux surja-
centes».

33. La formule ainsi agréée fixait les limites du différend dont la Cour
aurait à connaître. Elle avait pour but de circonscrire ce différend, mais,
quel que soit le mode de saisine, elle laissait à chacune des Parties la pos-
sibilité de présenter à la Cour ses propres prétentions dans le cadre ainsi
fixé. Par exemple, elle permettait 4 Qatar de présenter ses prétentions
concernant les îles Hawar, comme elle permettait à Bahreïn de présenter
les siennes concernant Zubarah. Mais si la formule bahreïnite permettait
la présentation par chacune des Parties de prétentions distinctes, elle n'en
supposait pas moins que l’ensemble du différend soit soumis à la Cour.

34. La Cour note que pour l'instant elle dispose seulement d’une
requéte de Qatar exposant les prétentions spécifiques de cet Etat dans le
cadre de la formule bahreinite. L’article 40 du Statut, qui stipule que les
affaires sont portées devant la Cour «soit par notification du compromis,
soit par une requête», prévoit en outre que, «dans les deux cas, l'objet du
différend et les parties doivent étre indiqués». Ces indications sont donc
des conditions communes aux deux modes de saisine de la Cour. Elles

15
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 124

sont également prescrites par le Règlement : à l’article 38, pour les affaires
introduites par voie de requête: et à l’article 39, dans le cas de notification
d’un compromis. En l'espèce, l'identité des parties ne soulève pas de pro-
blème, mais il en va autrement de l’objet du différend.

35. Quel est, en l'occurrence, «l’objet du différend» mentionné dans la
requête de Qatar? Cette requête expose uniquement les questions que
Qatar entend voir trancher par la Cour. Les «demandes» formulées par
Qatar dans sa requête sont en effet les suivantes:

«Se réservant le droit de compléter ou de modifier ses demandes,
l'Etat de Qatar prie la Cour de:

I. Dire et juger conformément au droit international

A) que l'Etat de Qatar a souveraineté sur les îles Hawar; et

B) que l'Etat de Qatar a des droits souverains sur les hauts-
fonds de Dibal et de Qit’at Jaradah:

et

II. Compte diment tenu de la ligne de partage des fonds marins des
deux Etats décrite dans la décision britannique du 23 décembre
1947, tracer conformément au droit international une limite mari-
time unique entre les zones maritimes comprenant les fonds
marins, le sous-sol et les eaux surjacentes qui relévent respecti-
vement de l'Etat de Qatar et de Etat de Bahreïn. »

36. Devant la Cour, Bahreïn a clairement exprimé l’opinion que la
requête de Qatar ne comprend que certains des éléments constitutifs de
l’objet du litige que la formule bahreinite était censée couvrir; la requête
omet en particulier toute référence à un différend concernant Zubarah,
auquel Bahreïn attache de l'importance, bien qu'il ne s'agisse pas de son
seul sujet de préoccupation. Qatar a en fait reconnu que sa requête ne
porte que sur une partie du différend visé par la formule bahreinite et a
invité Bahreïn à régler la question en présentant une requête distincte ou
une demande reconventionnelle portant. par exemple, sur Zubarah.

37. Or, dès 1983, les Parties, en approuvant les «principes pour un
cadre de règlement», auxquels il a été fait référence dans l'accord
de 1987. étaient convenues que:

«Toutes les questions en litige entre les deux Etats au sujet de la
souveraineté sur les îles, des frontières maritimes et des eaux territo-
riales doivent être considérées comme des questions complémen-
taires formant un tout indivisible qui doit faire l'objet d’un règlement
d'ensemble.»

L'accord de 1987 prévoit que «toutes les questions en litige seront sou-

16
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 125

mises à la Cour internationale de Justice, à La Haye, ...» Le procès-
verbal de décembre 1990 se réfère à la soumission de la «question» (au
singulier) à la Cour internationale de Justice; il se réfère de même à la
soumission de la «question» à l'arbitrage. Il ajoute enfin que, si les bons
offices du roi d'Arabie saoudite — qui portaient certainement sur l’en-
semble du différend -— aboutissent, «l'affaire sera retirée de l’arbitrage».
Les auteurs de la formule bahreïnite l’avaient conçue dans cette perspec-
tive en vue de permettre que la Cour soit saisie de l’ensemble de ces ques-
tions, telles que définies par chacune des Parties dans le cadre général
ainsi agréé.

38. La Cour a en conséquence décidé de donner aux Parties l’occasion
de lui soumettre l’ensemble du différend tel qu’il est circonscrit par le
procès-verbal de 1990 et la formule bahreïnite, que toutes deux ont
acceptés. Une telle soumission de l’ensemble du différend pourra résulter
soit d’une démarche conjointe des deux Parties, accompagnée au besoin
d'annexes appropriées, soit de démarches individuelles. Quelle que soit
cependant la méthode ainsi choisie, elle devra avoir pour effet que la
Cour soit saisie de «toute question relative à un droit territorial ou à tout
autre titre ou intérêt qui peut faire l’objet d’un différend entre» les Parties
et d’une demande de «tracer une limite maritime unique entre leurs zones
maritimes respectives, comprenant les fonds marins, le sous-sol et les
eaux surjacentes». Ce processus devra être achevé dans les cinq mois sui-
vant le prononcé du présent arrêt.

39. Une fois l’ensemble du différend soumis à la Cour, celle-ci fixera
les délais dans lesquels il sera procédé au dépôt simultané des pièces de la
procédure écrite, chaque Partie déposant dans les mêmes délais un
mémoire, puis un contre-mémoire.

40. La Cour observe que Bahreïn a accordé de l'importance à une
question abordée à l’article V d’un projet de compromis proposé par lui
au cours des discussions tenues en 1988 au sein de la commission tripar-
tite: le texte de cet article se lisait comme suit:

«Ni Pune ni l’autre des parties n’invoquera comme moyen de
preuve ou comme argument, ni ne révélera publiquement de quelque
manière que ce soit, la nature ou le contenu de propositions ten-
dant à un règlement des questions [à porter devant la Cour], ou de
réponses à ces propositions, faites au cours de négociations ou de
discussions menées entre les parties avant la date du présent com-
promis, soit directement soit à travers une médiation.»

Qatar s'est opposé à l'adoption d’un tel article et aucune disposition de ce
genre ne figure dans le procès-verbal de 1990. En tout état de cause, il
existe en ce domaine une règle de droit international coutumier que la

17
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET) 126

Cour permanente de Justice internationale a énoncée en 1927 en préci-
sant qu'elle ne saurait faire état des déclarations, admissions ou proposi-
tions qu'ont pu faire les parties au cours des négociations directes qui ont
eu lieu entre elles, lorsque les négociations en question n'ont pas abouti à
un accord entre les parties (Usine de Chorzôw, compétence, C.P.JI.I
série A n° 9, p. 19; voir aussi Usine de Chorzow (demande en indenmite ),
fond, C.P.J.I. série À n° 17, p. 51, 62-63). La Chambre constituée pour
connaître de l'affaire du Différend frontalier terrestre, insulaire et mari-
time (El Salvador/Honduras; Nicaragua (intervenant); a reconnu la
pérennité de cette règle et a expliqué comme suit le dictum de la Cour
permanente:

«Cette remarque vise ... la pratique courante et louable — qui de
fait est inhérente aux négociations — selon laquelle les parties à un
différend, ayant chacune présenté ses positions de principe, définis-
sant ainsi la portée du différend, en viennent à suggérer des conces-
sions réciproques, dans la limite ainsi définie. en vue de parvenir
d'un commun accord à un règlement. Si aucun accord n'est conclu.
aucune des deux parties ne peut être tenue de faire les concessions
ainsi suggérées.» (C.1.J. Recueil 1992, p. 406, par. 73.)

Al, Par ces motifs,
La Cour,
1) Par quinze voix contre une,

Dit que les échanges de lettres entre le roi d’Arabie saoudite et l'émir
de Qatar, datées des 19 et 21 décembre 1987, et entre le roi d’Arabie
saoudite et l'émir de Bahreïn, datées des 19 et 26 décembre 1987, ainsi
que le document intitulé «procès-verbal», signé à Doha le 25 dé-
cembre 1990 par les ministres des affaires étrangères de Bahreïn, de Qatar
et de l'Arabie saoudite, constituent des accords internationaux créant des
droits et des obligations pour les Parties:

pour: M. Bedjaoui, Président: M. Schwebel, Vice-Président: sir Robert

Jennings. MM. Tarassov. Guillaume. Shahabuddeen, Aguilar Mawdsley,
Weeramantry, Ranjeva. Herczegh, Shi, Fleischhauer, Koroma, juges:
MM. Valticos. Ruda, juges ad hoc;

CONTRE: M. Oda, juge.

2) Par quinze voix contre une,

Dit qu'aux termes de ces accords les Parties ont pris l'engagement de
soumettre à la Cour l'ensemble du différend qui les oppose, tel que cir-
conscrit dans le texte proposé par Bahreïn à Qatar le 26 octobre 1988, et

18
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT) 127

accepté par Qatar en décembre 1990, que le procès-verbal de Doha
de 1990 dénomme la «formule bahreïnite»:

pour: M. Bedjaoui. Président: M. Schwebel. Vice-Président: sir Robert

Jennings, MM. Tarassov, Guillaume, Shahabuddeen, Aguilar Mawdsley,

Weeramantry. Ranjeva, Herczegh, Shi, Fleischhauer. Koroma, juges:
MM. Valticos, Ruda. juges ad hoc;

CONTRE: M. Oda, juge.
3) Par quinze voix contre une,

Décide de donner aux Parties l’occasion de soumettre à la Cour l'en-
semble du différend:
pour: M. Bedjaoui. Président: M. Schwebel, Vice-Président: sir Robert
Jennings. MM. Tarassov, Guillaume, Shahabuddeen. Aguilar Mawdsley,
Weeramantry, Ranjeva, Herczegh, Shi, Fleischhauer, Koroma. juges:
MM. Valticos, Ruda, juges ad hoc;
CONTRE: M. Oda, juge.

4) Par quinze voix contre une,

Fixe au 30 novembre 1994 la date d'expiration du délai dans lequel les
Parties devront agir conjointement ou individuellement à cette fin;
pour: M. Bedjaoui, Président: M. Schwebel. Vice-Président: sir Robert
Jennings. MM. Tarassov, Guillaume, Shahabuddeen, Aguilar Mawdsley,
Weeramantry, Ranjeva, Herczegh. Shi. Fleischhauer, Koroma, juges:
MM. Valticos, Ruda, juges ad hoc:
CONTRE: M. Oda, juge.

5) Par quinze voix contre une.

Réserve toute autre question pour décision ultérieure.

pour: M. Bedjaoui. Président; M. Schwebel, Vice-Président: sir Robert
Jennings. MM. Tarassov, Guillaume, Shahabuddeen, Aguilar Mawdsley.
Weeramantry, Ranjeva, Herczegh, Shi. Fleischhauer. Koroma. juges:
MM. Valticos, Ruda, juges ad hoc:

CONTRE: M. Oda, juge.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le premier juillet mil neuf cent quatre-vingt-quatorze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de l'Etat de
Qatar et au Gouvernement de l'Etat de Bahreïn.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
{ Signé) Eduardo VALENCIA-OSPINA.

19
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET) 128

M. SHAHABUDDEEN, juge, joint une déclaration à l'arrêt.

M. SCHWEBEL, Vice-Président, et M. VALTICos, juge ad hoc, joignent à
l'arrêt les exposés de leur opinion individuelle.

M. Opa, juge, joint à l'arrêt l'exposé de son opinion dissidente.

(Paraphé) M.B.
(Paraphé) E.V.O.

20
